IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                               September 21, 2010 Session

          IN RE: PAULINE M., STEPHEN M., AND RACHAEL M.

              Direct Appeal from the Juvenile Court for Greene County
                     No. J21471,   Kenneth N. Bailey, Jr., Judge


            No. E2009-02649-COA-R3-PT - FILED NOVEMBER 10, 2010


This is a termination of parental rights case. The trial court terminated both parents’ rights
to the children on grounds of: (1) abandonment by failure to provide a suitable home
pursuant to Tenn. Code Ann. § 36-1-102(1)(A)(ii); and (2)persistence of conditions as set out
at Tenn. Code Ann. § 36-1-113(g)(3). The trial court also terminated Father’s parental rights
on the additional ground of abandonment by failure to support pursuant to Tenn. Code Ann.
§ 36-102(1)(A)(i), and Mother’s parental rights on the additional ground of mental
incompetence pursuant to Tenn. Code Ann. § 36-1-113(g)(8)(B). Finding clear and
convincing evidence in the record to support each of these grounds, as well as clear and
convincing evidence that termination of Mother’s and Father’s parental rights is in the best
interests of the children, we affirm.

 Tenn. R. App. P. 3. Appeal as of Right; Judgment of the Juvenile Court Affirmed

J. S TEVEN S TAFFORD, J., delivered the opinion of the Court, in which D AVID R. F ARMER, J.,
and H OLLY M. K IRBY, J., joined.

T. Wood Smith, Greeneville, Tennessee, for the appellant, Stephen M.

Sandra Lee Stanbery-Foster, Greeneville, Tennessee, for the appellant, Brenda M.

Robert E. Cooper, Jr., Attorney General and Reporter; and Michael E. Moore, Solicitor
General; Elizabeth C. Driver, Senior Counsel, for appellee, State of Tennessee, Department
of Children’s Services.
                                    MEMORANDUM OPINION 1

                              I. Background and Procedural History

       Brenda M. (“Mother”) and Stephen M. (“Father”) are the parents of three children,
Pauline M. (d.o.b. 8/29/2005), Stephen M. (d.o.b. 11/7/2006), and Rachel M. (d.o.b.
4/15/2008). On October 26, 2007, the Department of Children’s Services (“DCS”)
responded to a call and discovered the family living in a home which was in a state of
disrepair. The home had trash heaped in piles, moldy food in the kitchen, and animal feces
on the floor. Instead of running water, the family used a pump to divert water from a nearby
creek.

        On October 30, 2007, DCS filed a petition, alleging that Pauline M. and Stephen M.
were dependent and neglected due to environmental neglect.2 Following a hearing on
November 6, 2007, the Greene County Juvenile Court found probable cause to believe
Pauline M. and Stephen M. were dependent and neglected and ordered them into the
protective custody of DCS. The court allowed supervised visitation with Mother; Father’s
 visitation was conditioned on his passing two drug screens.3 The court ordered Mother and
Father to undergo mental health evaluations and parenting assessments, and further ordered
Father to pay $30.00 per month in child support. DCS initially placed the children with their
paternal grandparents, though they were later removed and placed in foster care following
the paternal step-grandfather’s admission of drug use.4

      Soon after the children’s removal, DCS began working with the parents to set up
necessary services. The DCS case manager assigned to the family, Nina Shepard, referred


        1
            Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

        This Court, with the concurrence of all judges participating in the case, may affirm, reverse
        or modify the actions of the trial court by memorandum opinion when a formal opinion
        would have no precedential value. When a case is decided by memorandum opinion it shall
        be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
        or relied on for any reason in any unrelated case.
        2
         The youngest child, Rachel M., had not been born at the time of removal. She was removed from
the parents two days after birth and has remained in state custody since that time.
        3
         Father was arrested for possession of marijuana as he entered the courthouse for the preliminary
hearing held on November 6, 2007.
        4
         The two oldest children, Pauline M. and Stephen M., lived with their paternal grandparents from
their removal until February 12, 2008 at which point they were placed in foster care.

                                                     -2-
the parents to Nolinchuckey Mental Health Center for marriage counseling and to the Hope
Center for parenting classes. Ms. Shepard also referred the Father, who was unemployed at
the time, to Vocational Rehabilitation for assistance finding employment.

        On January 3, 2008, Frontier Health conducted psychological evaluations of both
parents. Father was found to be in need of individual therapy to address symptoms of
depression and alcohol and drug use. Additionally, Frontier Health recommended parenting
education classes and family therapy to teach him age-appropriate parenting skills, and to
focus on skills necessary to provide an adequate home environment for his family.
Following her evaluation, Mother was found to be functioning within the borderline range
of intelligence and tests indicated that she read at the second-grade level. Frontier Health
recommended parenting classes that focused on hands-on learning because of Mother’s
limited academic skills.

       DCS offered the parents assistance with rent and deposits on a suitable home.
However, the house that they found to rent was also in disrepair. When Ms. Shepard visited
the house to determine its suitability, she found that it had no heat, broken windows, and
holes in the floors. At one point she fell through the front stairs. Ms. Shepard explained to
the parents that DCS could only offer assistance with rent and deposits on a suitable home,
yet they moved into the home against her advice. To help the parents get through the winter
with no heat, DCS purchased heaters for them in January 2008.

        Prior to the children’s removal, the parents received in-home services through the
HUGS program of the Greene County Health Department.5 Through this program, nurse
Tonya Bowman visited the family once or twice a month, beginning in March 2006, to ensure
that the children’s health needs were being met.6 Beginning in March 2008, Options for
Families in Need, LLC (“Options”) worked with Mother and Father on improving domestic
skills such as housekeeping, budgeting, hands-on parenting, and personal hygiene, and
advised Father on seeking employment.7 Options also conducted weekly therapeutic


        5
        Ms. Bowman testified that DCS had previously referred HUGS to the family based on
“environmental neglect with filthy conditions” though the date of that referral was unclear from the record.


        6
         Ms. Bowman testified that Pauline M. was labeled a failure to thrive baby and had feeding issues
from birth. Testimony at trial indicated that Stephen M. was developmentally delayed physically and
verbally although the cause of his delay is unclear from the record. Rachel M. has hip dysplasia and wears
a hip brace.
        7
            Options provided services from March through June, 2008, and again in October and November,
                                                                                            (continued...)

                                                     -3-
supervised visitations in which Mother and Father met with the children and were
encouraged to implement the parenting skills that they had been taught earlier that week.
During visitations, the parents’ interactions with the children were observed by Options
workers and DCS to evaluate their progress in implementing the parenting skills they had
been taught. Later, Compass Care Alliance, LLC (“Compass Care”) replaced Options and
offered essentially the same services.8

        Despite these services, the parents continued to struggle. Father, who holds an
associates degree in General Studies from Walters State Community College, had difficulty
keeping a job and was often unemployed or working part-time, low wage jobs.9 Mother
receives disability payments and is unable to work or drive due to her limited cognitive
ability. Again in search of adequate housing, the parents moved to a local trailer park. Ms.
Shepard visited the parents’ new mobile home to determine its suitability and found it to be
an appropriate residence. However, according to Ms. Shepard, once the parents moved into
the mobile home it began “deteriorating” and having structural issues as it settled, essentially
falling in on itself. Additionally, Ms. Shepard discovered roaches at this location.

       During a supervised visitation in May 2008, Father had multiple visible erections
while holding his newborn daughter, Rachel M. In August 2008, Pauline M., the oldest
daughter, alleged that Father had touched her inappropriately. Following these incidents,
Father was indicated as a sexual abuse perpetrator by DCS. On August 20, 2008, the juvenile
court entered a no contact order restraining Father from any contact with his children. Father
apparently did not challenge the no contact order either at that time or later. Consequently,
Father moved out of the mobile home he shared with Mother and went to live with relatives.
Mother subsequently moved to a different mobile home in the same neighborhood and
currently resides by herself. According to Ms. Shepard, Mother’s latest residence was in
“much better” condition.




        7
            (...continued)
2008.
        8
            Compass Care provided services from February 2009 through July 2009.
        9
          Father worked at Hardees from November 2007 until February 2008. In May 2008, he worked for
a short time at Taco Bell earning approximately $6.00 per hour. Following his employment at Taco Bell,
Father worked as a part-time rest area attendant earning $7.65 per hour from May 10, 2008, until March
2009, when he was fired for sleeping on the job.

                                                   -4-
        Parenting skills assessments were performed on each parent by Compass Care.10
Father was found to have a high range of intelligence, but an isolated, anti-social personality.
The evaluation indicated that his parenting skills would be limited and that he had not shown
any appreciable improvement even after services were provided to help him. Compass Care
recommended that Father secure full-time employment, receive intensive counseling focusing
on his anti-social behavior, poor parenting skills, and lack of ability to cope with stress in his
life, and undergo a psychosexual evaluation to determine whether he presented a risk to
children.11 Compass Care further recommended that termination should be considered if
service providers had reached the maximum benefit attainable and that services should not
continue indefinitely if progress was not resulting.

        Mother’s evaluation indicated possible cognitive impairment; deficits in parenting
skills; deficits in her ability to provide a safe and nurturing environment; lack of awareness
of personal hygiene standards; and a history of environmental neglect. Compass Care
recommended termination because the threshold of maximum benefits had been reached and
Mother’s parenting skills had not increased. If services were to continue in lieu of
termination, Compass Care recommended in-home training for Mother focused on parenting
skills and homemaking.

        All three children were adjudicated dependent and neglected by stipulation of the
parties following a hearing on July 16, 2008. DCS filed a petition to terminate parental rights
on March 5, 2009. As grounds, DCS averred that Mother and Father’s parental rights should
be terminated based upon: (1) abandonment by willfully failing to support the children; (2)
abandonment by failure to provide a suitable home; (3) persistence of conditions that led to
the removal of the children; and (4) mental incompetence. DCS further alleged that it was
in the best interest of the children to terminate the parental rights of both Mother and Father.

        A trial was held in the Greene County Juvenile Court.12 Each parent was separately
represented by appointed counsel, and a guardian ad litum was appointed to represent the
children. On November 19, 2009, the trial court entered its order terminating the parental
rights of both Mother and Father to all three children. The court found that both Father’s and
Mother’s rights should be terminated on grounds of abandonment by failure to provide a


        10
             Father’s assessment was performed on June 8, 2008, and Mother’s was performed on October 23,
2008.
        11
         Father never underwent a psychosexual evaluation, and it does not appear from the record that he
sought the recommended intensive counseling.
        12
        The trial was held over six days–April 28, May 21, June 1, August 10 and 11, and September 2,
2009. DCS replaced its counsel midway through the trial.

                                                    -5-
suitable home and persistence of the conditions that led to the children’s removal. The court
also terminated Father’s rights on grounds of abandonment by failure to support and
Mother’s rights on grounds of mental incompetence.13 Further, the court held that
termination of Mother’s and Father’s parental rights was in the best interests of the children.

                                        II. Issues Presented

        Mother and Father filed separate notices of appeal. On appeal, Mother and Father
raise the following common issues, as restated from their briefs:

                1. Whether DCS proved by clear and convincing evidence that
                Mother and Father abandoned their children by failing to
                provide a suitable home;

                2. Whether DCS proved by clear and convincing evidence that
                the conditions that were present when the children were
                removed continue to exist;

                3. Whether DCS proved by clear and convincing evidence that
                it made reasonable efforts to provide services directed at
                reunifying the family;

                4. Whether DCS proved by clear and convincing evidence that
                termination of Mother and Father’s parental rights was in the
                best interests of the children.

        Additionally, Mother raises the following issues on appeal, as stated in her brief:

                (1) [Whether DCS] prove[d] by clear and convincing evidence
                . . . that the mental condition of Mother is so impaired that she
                is mentally incompetent to adequately provide further care and
                supervision of the children and that it is likely to remain so that
                it is unlikely that she will be able to resume the care and
                responsibility of her children in the near future;

                (2) Did the trial court commit reversible error by denying the
                trial motion of Mother (and Father’s) counsel, to dismiss the


        13
         The trial court specifically found that abandonment by failure to support did not apply to Mother
and implicitly found that mental incompetence of Father had not been proven by DCS.

                                           -6-
               State’s Petition to Terminate Parental Rights when, at the
               conclusion of State’s proof, the State had not produced, in
               support of their expert’s testimony, two witnesses, referred to as
               “assessors,” Kelle Ratliff and David Konstanopolus, who had
               actually prepared the Parenting Skills Assessment (of both
               Mother and Father) respectively, which the State’s expert
               psychologist merely adopted, and testified, but only upon
               assurances of the State to the Respondents these two (2)
               individuals would appear for cross examination.

       Additionally, Father raises the following issue on appeal, as restated from his brief:

               (1) Whether DCS proved by clear and convincing evidence that
               Father abandoned the children by failing to provide for their
               support.

                                    III. Standard of Review

         Under both the United States and Tennessee Constitutions, a parent has a fundamental
right to the care, custody, and control of his or her child. Stanley v. Illinois, 405 U.S. 645,
651 (1972); Nash-Putnam v. McCloud, 921 S.W.2d 170, 174 (Tenn. 1996). Thus, the state
may interfere with parental rights only if there is a compelling state interest. Nash-Putnam,
921 S.W.2d at 174-75 (citing Santosky v. Kramer, 455 U.S. 745 (1982)). Our termination
statutes identify “those situations in which the state's interest in the welfare of a child justifies
interference with a parent's constitutional rights by setting forth grounds on which
termination proceedings can be brought.” In re W.B., Nos. M2004-00999-COA-R3-PT,
M2004-01572-COA-R3-PT, 2005 WL 1021618, at *7 (Tenn. Ct. App. Apr. 29, 2005)
(citing Tenn. Code Ann. § 36-1-113(g)). A person seeking to terminate parental rights must
prove both the existence of one of the statutory grounds for termination and that termination
is in the child's best interest. Tenn. Code Ann. § 36-1-113(c); In re D.L.B., 118 S.W.3d 360,
367 (Tenn. 2003); In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002).

        Because of the fundamental nature of the parent's rights and the grave consequences
of the termination of those rights, courts must require a higher standard of proof in deciding
termination cases. Santosky, 455 U.S. at 769. Consequently, both the grounds for
termination and the best interest inquiry must be established by clear and convincing
evidence. Tenn. Code Ann. § 36-1-113(c); In re Valentine, 79 S.W.3d at 546. Clear and
convincing evidence “establishes that the truth of the facts asserted is highly probable . . . and
eliminates any serious or substantial doubt about the correctness of the conclusions drawn
from the evidence.” In re M.J.B., 140 S.W.3d 643, 653 (Tenn. Ct. App. 2004). Such

                                                 -7-
evidence “produces in a fact-finder's mind a firm belief or conviction regarding the truth of
the facts sought to be established.” Id. at 653.

        In light of the heightened standard of proof in termination of parental rights cases, a
reviewing court must modify the customary standard of review as set forth in Tenn. R. App.
P. 13(d). As to the trial court's findings of fact, our review is de novo with a presumption of
correctness unless the evidence preponderates otherwise. Tenn. R. App. P. 13(d). We must
then determine whether the facts, as found by the trial court or as supported by the
preponderance of the evidence, clearly and convincingly establish the elements necessary to
terminate parental rights. Jones v. Garrett, 92 S.W.3d 835, 838 (Tenn. 2002). When the
resolution of an issue in a case depends upon the truthfulness of witnesses, the trial judge
who has had the opportunity to observe the witnesses and their manner and demeanor while
testifying is in a far better position than this Court to decide those issues. See McCaleb v.
Saturn Corp., 910 S.W.2d 412, 415 (Tenn. 1995); Whitaker v. Whitaker, 957 S.W.2d 834,
837 (Tenn. Ct. App. 1997). The weight, faith, and credit to be given to any witness'
testimony lies in the first instance with the trier of fact, and the credibility accorded will be
given great weight by the appellate court. See Whitaker, 957 S.W.2d at 837; see also Walton
v. Young, 950 S.W.2d 956, 959 (Tenn. 1997).

                                   IV. Grounds for Termination

        The trial court found separate grounds for termination that applied to each parent
individually, as well as grounds that applied to both parents. We will first discuss the
grounds applicable to each parent individually before discussing the grounds applicable to
both parents, but will, at all times, analyze the termination of Mother’s and Father’s parental
rights separately.

                   1. Abandonment by Willful Failure to Support (Father)

       The trial court found, by clear and convincing evidence, that Father’s parental rights
should be terminated based on abandonment by willful failure to support.14 The court found


        14
          Tenn Code Ann. § 36-1-113(g)(1) provides for termination of parental rights if “[a]bandonment
by the parent or guardian, as defined in § 36-1-102, has occurred.” Abandonment, in relevant part, is defined
in Tenn. Code Ann. § 36-1-102(1) as:

                (A)(i) For a period of four (4) consecutive months immediately preceding
                the filing of a proceeding or pleading to terminate the parental rights of the
                parent(s) or guardian(s) of the child who is the subject of the petition for
                termination of parental rights or adoption, that the parent(s) or guardian(s)
                                                                                                 (continued...)

                                                     -8-
that, during the four consecutive months immediately preceding the filing of the petition,
Father had “willfully failed to provide any support for the children.” The court noted that
Father held an associates degree, and his parenting assessment found him to be very
intelligent, yet his “employment history shows employment below his apparent potential” and
“what employment he did obtain was at minimum wage or slightly higher, and usually part
time.” Further, Father “was discharged from his last employment for cause, having been
observed sleeping on the job.”

        We agree that the record contains clear and convincing evidence that Father
abandoned his children by his willful failure to support them. In addition to the evidence
found by the trial court, we note that Father was under a court order following the removal
of his two oldest children, to pay $30.00 per month for their support. Toward this modest
obligation, Father paid $62.29 in the four months preceding the filing of the termination
petition .15 In the year April 2008 through April 2009, Father paid a total of $152.26 in child


        14
             (...continued)
                    either have willfully failed to visit or have willfully failed to support or
                    have willfully failed to make reasonable payments toward the support of
                    the child;
                   ....
                   (B) For purposes of this subdivision (1), “token support” means that
                   the support, under the circumstances of the individual case, is
                   insignificant given the parent's means;
                   ....
                   (D) For purposes of this subdivision (1), “willfully failed to support” or
                   “willfully failed to make reasonable payments toward such child's support”
                   means the willful failure, for a period of four (4) consecutive months, to
                   provide monetary support or the willful failure to provide more than token
                   payments toward the support of the child;
        15
         The relevant statutory period pursuant to Tenn. Code Ann. § 36-1-102(1)(A)(i) is November 5,
2008 to March 5, 2009. Father’s child support payment records were entered into evidence and are detailed
below.
                    Child 1                                         Child 2
        Payment Date      Payment Amount                Payment Date       Payment Amount
         04/16/2008             $6.92                    04/16/2008              $6.92
         05/01/2008             $6.92                    05/01/2008              $6.92
         05/14/2008             $6.92                    05/14/2008              $6.92
         02/02/2009             $16.15                   03/02/2009              $6.92
         02/02/2009             $13.84                   03/16/2009              $6.92
         02/16/2009             $16.15                   04/01/2009              $6.92
         03/02/2009             $9.23                    04/13/2009              $16.15
                                                                                           (continued...)

                                                        -9-
support, but not once did he pay the full court ordered amount of $30.00 per month.
Furthermore, Father never financially supported his youngest child. Father did not
sufficiently contradict this evidence at trial, merely offering that he had difficulty maintaining
employment because of a medical condition. The lower court found this explanation to lack
credibility as Father did not offer medical proof of his condition. Furthermore, Father’s
meager support of his two oldest children, and complete non-support of his newborn child,
was not due to his lack of employment, as he testified to being employed as a rest-area
attendant from May 2008 through March 2009. There was no evidence in the record that
Father was disabled, incarcerated, or otherwise unable to support his children.

       While we will not terminate the rights of a parent who fails to support a child because
he or she is financially unable to do so, In re Audrey S., 182 S.W.3d 838, 864 n.33 (Tenn.
Ct. App. 2005), that is not the case here. Father was aware of his duty to support, was
employed and capable of providing support, yet made no attempt to provide anything more
than token support, and offered no justifiable excuse for his lack of support. See id. at 864.
From the totality of the circumstances, we conclude that clear and convincing evidence
supports the trial court’s finding of abandonment by willful failure to support.

                                   2. Mental Incompetence (Mother)

      The trial court terminated Mother’s parental rights on the additional ground of mental
incompetence pursuant to Tenn. Code Ann. § 36-1-113(g)(8)(B).16 That statute provides that

       15
        (...continued)
        03/16/2009               $9.23                                         Total:    $57.67
        04/01/2009               $9.23
                          Total: $94.59
       16
            Tenn. Code Ann. § 36-1-113(g)(8)(B) provides that:

                  The court may terminate the parental or guardianship rights of that person
                  if it determines on the basis of clear and convincing evidence that:

                  (i) The parent or guardian of the child is incompetent to adequately provide
                  for the further care and supervision of the child because the parent's or
                  guardian's mental condition is presently so impaired and is so likely to
                  remain so that it is unlikely that the parent or guardian will be able to
                  assume or resume the care of and responsibility for the child in the near
                  future, and

                  (ii) That termination of parental or guardian rights is in the best interest of
                  the child;
                                                                                                    (continued...)

                                                       -10-
parental rights may be terminated if the court finds, by clear and convincing evidence, that
“the parent's . . . mental condition is presently so impaired and is so likely to remain so that
it is unlikely that the parent . . . will be able to assume or resume the care of and
responsibility for the child in the near future.”17 Tenn. Code Ann. § 36-1-113(g)(8)(B).
Under the statute, a parent's actions regarding their inability to care for a child due to a
mental disability do not have to be willful before such actions can form a basis for
terminating that parent's parental rights. Tenn. Code Ann. § 36-1-113(g)(8)(C) (2003); State
v. Smith, 785 S.W.2d 336, 338 (Tenn. 1990).

      In its termination order, the lower court noted extensive evidence of Mother’s
impaired mental condition:

                      Dr. Elizabeth Ladd, testifying as an expert, outlined three
                  areas of concern of [Mother’s] ability to adequately parent the
                  children. The first was mental health and cognitive impairments
                  that might limit her ability to provide effective parenting; the
                  second is adequate parenting skills; the third concern is the lack
                  of an adequate family support. [Mother] has a special education
                  high school diploma; draws SSI for mental disability; scored in
                  the very low to borderline range of intelligence; has not been
                  able to hold a job; and, despite attending school for twelve
                  years, has only attained a second grade reading ability, all
                  apparently due to low intellectual functioning. Dr. Ladd opined
                  that [Mother’s] cognitive limitations could present a barrier to
                  effective parenting; that the prognosis for needed changes in
                  parenting ability in the future is poor.

                      Dr. Ladd, having reviewed the services provided since the
                  children were placed in DCS custody, and the lack of adequate
                  progress in parenting skills development by [Mother] opined
                  that she had reached the maximum benefit from these services


       16
            (...continued)


       17
          The statute references “a separate, independent proceeding conducted prior to an adoption
proceeding to determine if the parent . . . is mentally incompetent to provide for the further care and
supervision of the child, and to terminate that parent's . . . rights to the child.” Tenn. Code Ann. §
36-1-113(g)(8)(A). The termination hearing conducted by the juvenile court in this case satisfies this
requirement. In re R.C.V., No. W2001-02102-COA-R3-JV, 2002 WL 31730899 (Tenn. Ct. App. Nov.18,
2002).

                                         -11-
                   . . . and that not much benefit will be gained from further
                   services.

        On appeal, Mother raises an issue concerning the admissibility of the testimony of Dr.
Ladd as well as the Compass Care parenting skills assessment on which Dr. Ladd based her
testimony.18 Mother (and Father) moved to strike this evidence at trial based on the fact that
the assessors who performed the evaluation did not testify.19 However, while Mother raises
the issue in her brief, she does not argue the issue in the body of her brief, nor does she
provide any legal authority for her assertion. Consequently, we find this issue to be waived.
Mother has failed to comply with Tenn. R. App. P. 27(a)(7), which requires all arguments
in an appellant’s brief to “set[] forth the contentions of the appellant with respect to the
issues presented, and the reasons therefor . . . with citations to the authorities and appropriate
references to the record.” See also Rule 6, Rules of the Court of Appeals of Tennessee. A
party “must thoroughly brief the issues they expect the appellate courts to consider.” Waters
v. Farr, 291 S.W.3d 873, 919 (Tenn. 2009) (citing State ex rel. D’Amore v. Melton, 186
Tenn. 548, 550, 212 S.W.2d 375, 376 (1948)). “This principle enables judges to be ‘more
confident in the results of their deliberations’ because ‘they have heard the issues argued by
attorneys that are duty-bound to fully develop their opposing positions.’” Waters, 291
S.W.3d at 919 (quoting State v. Northern, 262 S.W.3d 741, 766 (Tenn. 2008) (Holder, J.,
concurring and dissenting)). Where, as here, the appellant has failed to make any argument
addressing the issues raised, and has provided no authority supporting her allegations, that
issue is waived on appeal. Bean v. Bean, 40 S.W.3d 52, 55 (Tenn. Ct. App. 2000); Blair v.
Badenhope, 940 S.W.2d 575, 576-77 (Tenn. Ct. App. 1996).

      The evidence in the record bears out the trial court’s determination that Mother was
incompetent to care for her children. The psychological evaluation performed by Frontier


        18
             Mother’s issue, as stated verbatim in her brief, is as follows:

                   Did the trial court commit reversible error by denying the trial motion of
                   Mother (and Father’s) counsel, to dismiss the State’s Petition to Terminate
                   Parental Rights when, at the conclusion of State’s proof, the State had not
                   produced, in support of their expert’s testimony, two witnesses, referred to
                   as “assessors,” Kelle Ratliff and David Konstanopolus, who had actually
                   prepared the Parenting Skills Assessment (of both Mother and Father)
                   respectively, which the State’s expert psychologist merely adopted, and
                   testified, but only upon assurances of the State to the Respondents these
                   two (2) individuals would appear for cross examination.

Brief of Appellant at 6.
        19
             Father did not raise this issue on appeal.

                                                          -12-
Health in January 2008 indicated Mother was within the borderline range of intelligence; the
parenting skills assessment performed by Compass Care in October 2008 indicated a “very
low range score.”20 Compass Care’s assessment further indicated that Mother had deficits
in both her parenting skills and in her ability to provide a safe and nurturing environment for
the children, and that Mother did not seem aware of hygienic standards. Ms. Bowman, the
HUGS nurse who worked with the family on parenting skills and caring for the children from
March 2006 until the children were removed in October 2007, testified that there was a lack
of intellectual ability on the part of Mother to comprehend and follow through with Ms.
Bowman’s instructions. Ms. Webb, the Compass Care employee who taught Mother
parenting skills and was present during therapeutic visitations, testified that she had concerns
for the children’s safety during visitations because Mother “had difficulty dividing her
attention three ways to be able to supervise the children consistently.” Ms. Webb did not
believe that in the near future Mother would progress to be able to safely supervise the
children. Likewise, the DCS case manager, Ms. Shepard, testified that she was unable to
leave the children unattended with Mother during visitations due to safety concerns.

        The evidence at trial was overwhelming that Mother is mentally incompetent to parent
her children. Furthermore, in spite of the resources DCS offered to teach Mother parenting
skills, she demonstrated little improvement indicating that she could resume the safe
supervision of the children. From the totality of the circumstances, we conclude that there
is clear and convincing evidence that Mother’s current mental disability, and ongoing
prognosis, render her unable to adequately provide for the care and supervision of these
children. Consequently, we affirm the trial court’s finding.

       We next turn to grounds for termination that the trial court found applicable to both
parents: (1) abandonment by failure to provide a suitable home and (2) persistence of the
conditions that led to the children’s removal.

       3. Abandonment by failure to provide a suitable home (Mother and Father)

       The trial court found that DCS proved, by clear and convincing evidence, that
pursuant to Tenn. Code Ann. § 36-1-113(g)(1), Mother and Father had abandoned the
children, as defined in Tenn. Code Ann. § 36-1-102(1)(A)(ii), by failing to provide a suitable



        20
          In the evaluation performed by Frontier Health in January, 2008, Mother obtained a full scale IQ
of 77 which placed her in the 6th percentile. Dr. Ladd testified that the 6th percentile corresponded with the
6th lowest score out of one hundred people arrayed based on intellectual ability. According to Dr. Ladd,
Mother scored “considerably better” on the January 2008 evaluation than on the one performed by Compass
Care in October 2008.

                                                    -13-
home.21 The court noted that at the time of removal of the two oldest children on October
26, 2007, the home “was in a state of disrepair, extremely cluttered, with animal feces on the
floors and no running water.” The court found that the next home the parents located was
“also in a state of disrepair, with broken glass, holes in the floor large enough for the children
to fall through, dangling and exposed electrical fixtures and no heating unit.” Even though
DCS offered rent and deposit assistance on a suitable residence, and informed the parents
that this prospective home was not a suitable residence, the parents nevertheless refused
assistance and moved into the home in November, 2007. At the time the youngest child was
removed from the parents following her birth on April 15, 2008, (which was nearly six
months after the older children were removed), the court found that the parents had still not
obtained suitable housing stating,“[t]he lack of reasonable efforts to obtain a suitable home
for the children demonstrates such a lack of concern that it appears that they will not be able


       21
          Tenn. Code Ann. § 36-1-113(g)(1) provides for termination of parental rights if “[a]bandonment
by the parent or guardian, as defined in § 36-1-102, has occurred.

        Tenn. Code Ann. § 36-1-102(1)(A)(ii) provides that:

                (A) For purposes of terminating the parental or guardian rights of parent(s)
                or guardian(s) of a child to that child in order to make that child available
                for adoption, “abandonment” means that:

                ....
                (ii) The child has been removed from the home of the parent(s) or
                guardian(s) as the result of a petition filed in the juvenile court in which the
                child was found to be a dependent and neglected child, as defined in §
                37-1-102, and the child was placed in the custody of the department or a
                licensed child-placing agency, that the juvenile court found, or the court
                where the termination of parental rights petition is filed finds, that the
                department or a licensed child-placing agency made reasonable efforts to
                prevent removal of the child or that the circumstances of the child's
                situation prevented reasonable efforts from being made prior to the child's
                removal; and for a period of four (4) months following the removal, the
                department or agency has made reasonable efforts to assist the parent(s) or
                guardian(s) to establish a suitable home for the child, but that the parent(s)
                or guardian(s) have made no reasonable efforts to provide a suitable home
                and have demonstrated a lack of concern for the child to such a degree that
                it appears unlikely that they will be able to provide a suitable home for the
                child at an early date. The efforts of the department or agency to assist a
                parent or guardian in establishing a suitable home for the child may be
                found to be reasonable if such efforts exceed the efforts of the parent or
                guardian toward the same goal, when the parent or guardian is aware that
                the child is in the custody of the department.


                                                     -14-
to provide a suitable home for the children at an early date.”

       We have reviewed the record and agree with the trial court’s determination that
Mother and Father abandoned the children by failing to provide a suitable home.
Photographs taken of the home at the time of removal, as well as the testimony of Ms.
Shepard and the parents themselves, amply support the court’s conclusion as to the state of
the home at the time of removal of the two oldest children. Ms. Shepard testified to the
continuing problems the parents faced finding appropriate housing. Including the home the
children were removed from, the parents lived in at least four different places in the span of
sixteen months, and the evidence supports the trial court’s conclusion that, until January or
February of 2009, neither parent had obtained a residence that was physically suitable for the
children.

        Under Tenn. Code Ann. § 36-1-102(1)(A)(ii), we are to analyze the four month
periods following the removal of each child into state custody to determine the
reasonableness of efforts made by DCS and the parents toward establishing a suitable
home.22 After reviewing the record, we conclude that in the four months following the
oldest children’s removal, DCS made reasonable efforts to help the parents obtain suitable
housing, including offering advice and assistance in selecting a suitable home, offering rent
and deposit assistance, and providing heaters during wintertime.23 The parents largely
ignored or refused to accept this assistance and obtained housing that was not suitable for the
children’s return. Likewise, in the four months following the birth of the youngest child,
during which time the parents had still not obtained suitable housing, DCS continued to
provide advice and assistance to the parents regarding suitable housing. DCS also provided
in-home services to teach the parents basic hygiene and housekeeping, yet the evidence
indicates that Mother and Father struggled to apply these fundamental homemaking skills.
While Mother eventually obtained a residence that was physically appropriate for the
children, the trial court found that the approximately eighteen month delay, coupled with the
Mother’s demonstrated inability to parent, rendered it an unsuitable home. A suitable home
requires more than a proper physical location. State Dept. of Children’s Services v. C.W.,
No. E2007-00561-COA-R3-PT, 2007 WL 4207941, at *3 (Tenn. Ct. App. 2007). Neither
parent demonstrated the effort or ability to provide, at a bare minimum, a home that was safe,
clean, and nurturing to these children. We conclude that the evidence contained in the record
supports the trial court’s finding, by a clear and convincing standard, that Mother and Father


         22
        The relevant time periods here are 10/26/2007 to 2/26/2008 for the two oldest children, and
approximately 4/17/2008 to 8/17/2008 for the youngest child.
         23
              Further discussion of the efforts made by DCS towards reunification of the family are detailed
infra.

                                                      -15-
abandoned their children by failing to provide a suitable home.

                         4. Persistence of Conditions (Mother and Father)

        Tenn. Code Ann. § 36-1-113(g)(3) provides for termination of parental rights when
the conditions that led to the children’s removal persist unremedied.24 The failure to remedy
the conditions which led to the removal need not be willful. In re T.S. and M.S.,
No.1999-01286-COA-R3-CV, 2000 WL 964775, at *6 (Tenn. Ct. App. July 13, 2000) (citing
State Dep't of Human Servs. v. Smith, 785 S.W.2d 336, 338 (Tenn. 1990)). “A parent's
continued inability to provide fundamental care to a child, even if not willful, . . . constitutes
a condition which prevents the safe return of the child to the parent's care.” In re A.R., No.
W2008-00558-COA-R3-PT, 2008 WL 4613576, at *20 (Tenn. Ct. App. Oct. 13, 2008)
(citing In re T.S., 2000 WL 964775, at *7). “Where, as here, efforts to provide help to
improve the parenting abilities, offered over a long period of time, have proved ineffective,
the conclusion that there is little likelihood of such improvement as would allow the safe
return of the child to the parent in the near future is justified.” In re T.S., 2000 WL 964775,
at *7. The purpose behind the “persistence of conditions” ground for terminating parental


        24
             Tenn. Code Ann. § 36-1-113(g)(3) provides:

                   (3) The child has been removed from the home of the parent or guardian by
                   order of a court for a period of six (6) months and:

                   (A) The conditions that led to the child's removal or other conditions that
                   in all reasonable probability would cause the child to be subjected to
                   further abuse or neglect and that, therefore, prevent the child's safe return
                   to the care of the parent(s) or guardian(s), still persist;

                   (B) There is little likelihood that these conditions will be remedied at an
                   early date so that the child can be safely returned to the parent(s) or
                   guardian(s) in the near future; and

                   (C) The continuation of the parent or guardian and child relationship
                   greatly diminishes the child's chances of early integration into a safe, stable
                   and permanent home.

         In In re Audrey S., 182 S.W.3d 838, 874 (Tenn. Ct. App. 2005), this Court held that, “based on the
statutory text and its historical development, Tenn. Code Ann. § 36-1-113(g)(3) [grounds of persistence of
conditions] applies as a ground for termination of parental rights only where the prior court order removing
the child from the parent’s home was based on a judicial finding of dependency, neglect, or abuse.” As noted
above, all three children were adjudicated dependent and neglected on stipulation of the parties on July 16,
2008.


                                                        -16-
rights is “to prevent the child's lingering in the uncertain status of foster child if a parent
cannot within a reasonable time demonstrate an ability to provide a safe and caring
environment for the child.” In re A.R., 2008 WL 4613576 at *20 (quoting In re D.C.C., No.
M2007-01094-COA-R3-PT, 2008 WL 588535, at *9 (Tenn. Ct. App. Mar. 3, 2008)).

       The two oldest children were removed based on environmental neglect. The trial
court found that “from October, 2007 until January or February of 2009, neither parent had
obtained a residence that was physically suitable for the return of the children.” Furthermore,
the court found that “[i]n the twenty-two months since the removal, other conditions have
occurred or come to light which in all likelihood would result in the children being subjected
to further abuse or neglect and prevent the children’s safe return to the home of their
parents.” These “other conditions” were the mental condition of Mother, which the court
found “will prevent her from effectively parenting the children,” and the unchallenged no
contact order between Father and the children based on allegations of sexual abuse.

       Regarding Mother, the court stated:

                    Despite extensive assistance and training thought [sic]
              various DCS providers, [Mother’s] ability to parent the children
              has not improved significantly since the children have come into
              custody. The various assessments which were done showed that
              [Mother] has a limited cognitive ability, and that it is so limited
              that the ability to parent three children and manage a household
              is beyond her capability. While there was testimony that she
              would be able to cope if she had daily assistance, there was also
              testimony that her family would not provide such assistance,
              either long term or short term. There is no doubt that [Mother]
              loves her children. Unfortunately, she does not have the ability
              to adequately parent the children without significant assistance,
              and that assistance is simply not available to her.
              ....

                It is evident that the mother’s ability to parent the children is
              not going to change in the near future. There has been no
              improvement despite significant assistance and training.

       Regarding Father, the court stated:

                   [Father] is currently under a No Contact Order for his
              children. This Court issued the Order on allegations that he had

                                      -17-
                  sexually abused his oldest daughter, and appeared to become
                  sexually aroused while holding his infant daughter. The No
                  Contact Order had been in effect for approximately a year at the
                  time of the last hearing in this matter. [Father] has not made any
                  challenge to the No Contact Order in the underlying case, nor
                  has he presented any evidence in this matter to show that it
                  would be safe for the children to be in his custody. The
                  unchallenged No Contact Order prevents any possibility of an
                  early integration into any home where he resides, now or in the
                  near future.25 Notwithstanding the foregoing, [Father] at present
                  appears to be unemployed, living in the home of relatives and is
                  completely unable to provide a home for the children. The
                  conditions at the time of the removal were essentially the same,
                  as he was either unemployed or significantly under employed
                  given his education and had the children living in some of the
                  worst environmental conditions this Court has seen to date.
                  ....

                  The father has not even attempted to remedy his situation of
                  unemployment/under-employment or address the issues that led
                  to the No Contact Order.

          After reviewing the entire record, we conclude that the evidence supports the trial
court's finding, by a clear and convincing standard, that the conditions which lead to the
removal of these children still persist, that other conditions, which in all likelihood would
result in the children being subjected to further abuse or neglect still persist, that there is little
likelihood that these conditions will be remedied at an early date so that the children may be
returned to Mother or Father, and that the continuation of the parent-child relationship
diminishes the children’s chances of early integration into a safe, stable, and permanent


       25
            From the bench, the trial court noted that:

                  [T]he Court does not believe that the sexual abuse allegations that were
                  made that occurred prior to the children entering care are substantiated.
                  The Court . . . does not find that the allegations that he sexually abused
                  these children prior to them coming into care . . . carry any weight.
                  However, the Court is concerned about the testimony that was introduced
                  about the visitation that occurred and the guardian ad litem observed and
                  other witnesses in which [Father] was holding the child and he had an
                  erection while holding the child and it causes the Court great concern given
                  the fact that . . . occurred.

                                                     -18-
home. Tenn. Code Ann. § 36-1-113(g)(3).

        The evidence clearly shows that in the six months following the removal of the older
children, and in the six months following the removal of the youngest child, the parents were
unable to remedy the conditions that led to the children’s removal. Father continued to
fluctuate between unemployment and underemployment and showed little willingness to
provide financially for his children, as evidenced by his token child support payments and
his failure to obtain suitable housing. In addition to the trial court’s finding, we note that,
despite receiving parenting training, Father never demonstrated adequate parenting skills,
which would allow the safe return of his children. Ms. Shepard testified that, during the
nearly two years that she’d worked with them, neither parent’s parenting skills had improved.
Multiple witnesses testified that Father often fell asleep during visitations, even while
holding his newborn baby. Father was provided ample opportunity to improve his situation
and to remedy the conditions leading to the removal of the children. However, Father failed
to avail himself of these opportunities.

       Likewise, the overwhelming evidence indicates that Mother showed little progress in
her ability to parent her children. The Compass Care parenting skills assessment dated
November 7, 2008, stated that:

              [I]t does not appear that her parenting skills have increased since
              the children were brought into the state’s custody on
              10/26/2007. It is the opinion of both Dr. Ladd and [the assessor]
              Mrs. Ratliff that the threshold of ‘maximum benefit’ has been
              reached and it is not anticipated that much benefit will be gained
              from further services.

Angela Webb, a Compass Care employee who provided therapeutic services and parenting
skills education to Mother from February 2009 through the dates of the hearing, responded
to questions from the State’s attorney as follows:

              Q: Okay. Now do you think that any time in the near future
              she’s going to be able to successfully safely supervise these
              children on her own?
              A: I don’t think so
              ....
              Q: Why not?
              ....
              A: I just feel that if she was able, she would have done it by
              now. I mean, I feel like she’s been a very cooperative client.

                                      -19-
                She’s listened and talked with me. She’s never missed a
                meeting. I feel that she is trying and I think that she has done
                her best.
                Q: But you still have concerns with the children around her or
                her ability to keep the children safe?
                A: I do

       We recognize that Mother eventually obtained stable housing and that she was
consistent in her efforts to visit the children and to improve her situation. However, “[a]
parent’s continued inability to provide fundamental care to a child, even if not willful, . . .
constitutes a condition which prevents the safe return of the child to the parent’s care.” In
re A.R., 2008 WL 4613576, at *20 (citation omitted). Here, both the efforts of social
agencies to assist Mother and Mother’s own efforts to learn basic parenting skills that would
allow her to safely care for these children have proved ineffective in achieving that goal.
Moreover, given the circumstances, there is little likelihood of sufficient improvement so as
to allow the safe return of these children. We conclude that DCS clearly and convincingly
proved grounds for termination based on persistence of conditions as to both parents and,
therefore, affirm the trial court’s finding.

                                        V. Reasonable Efforts

       Before the trial court can terminate parental rights, it must determine that DCS made
reasonable efforts to assist the parent in remedying the conditions that led to the removal of
the children.    Tenn. Code Ann. § 37-1-166(a); In re C.M.M. & S.D.M., No.
M2003-01122-COA-R3-PT, 2004 WL 438326, at *7 n. 27 (Tenn. Ct. App. March 9, 2004).26
When DCS' obligation to make reasonable efforts is implicated, it must prove that it made
those reasonable efforts by clear and convincing evidence. In re R.L.F., 278 S.W.3d 305,


        26
          Tenn. Code Ann. § 37-1-166 is applicable to parental termination cases. See e.g. In re C.M.M. &
S.D.M., No. M2003-01122-COA-R3-PT, 2004 WL 438326, at *8 (Tenn. Ct. App. March 9, 2004); see also
In re Giorgianna H., 205 S.W.3d 508, 518 (Tenn. Ct. App. 2006). Section 36-1-113 is the statute which
provides the grounds for termination of parental rights. Section 37-1-166 is the statute dealing with the
efforts which must be made prior to a court entering orders committing or retaining a child within the custody
of DCS. Both statutes address the obligations of DCS when separating children from their parents. By
terminating parental rights, the court is committing the child to the custody of DCS. Because both statutes
address the same subject, they should be construed together, in pari materia. Frye v. Blue Ridge
Neuroscience Ctr., 70 S.W.3d 710, 716 (Tenn. 2002). Therefore, the “reasonable efforts” required by
section 37-1-166 are the same “reasonable efforts” required by section 36-1-113. For a more detailed
discussion of this analysis, see In re C.M.M. & S.D.M., No. M2003-01122-COA-R3-PT, 2004 WL 438326,
at *8 (Tenn. Ct. App. March 9, 2004).


                                                    -20-
316 (Tenn. Ct. App. 2008). This burden requires that DCS present sufficient evidence to
enable us to conclude, without serious or substantial doubt, that its efforts were reasonable
under the circumstances.27 Id.

        The term “reasonable efforts” is statutorily defined as “the exercise of reasonable care
and diligence by the department to provide services related to meeting the needs of the child
and the family.” Tenn. Code Ann. § 37-1-166(g)(1). To determine whether reasonable
efforts have been made, the trial court should consider:

                 1. The reasons for separating the parents from their children,
                 2. The parents' physical and mental abilities,
                 3. The resources available to the parents,
                 4. The parents' efforts to remedy the conditions that required
                 removal of the children,
                 5. The resources available to the Department,
                 6. The duration and extent of the parents' efforts to address the
                 problems that caused the children's removal, and



        27
           The procedure for establishing reasonable efforts is set forth in Tenn. Code Ann. § 37-1-166(c).
Pursuant to this statute, DCS must file an affidavit with the court to enable it to determine whether reasonable
efforts have been made. This affidavit must detail (1) whether removal of the child is necessary to protect
the child, and if so, what are the risks which necessitate removal; (2) identify the specific services necessary
to reunite the family; (3) detail which services have been provided; and (4) state whether DCS has had the
opportunity to provide services to the family and if not, explain why the services have not been provided.
Tenn. Code Ann. § 37-1-166(c)(1)-(4).

          An affidavit which meets the requirements of Tenn. Code Ann. § 37-1-166(c) is sufficient to
establish the reasonableness of DCS' efforts by clear and convincing evidence. In re Giorgianna H., 205
S.W.3d 508, 518 n. 22 (Tenn. Ct. App. 2006); see also In re C.M.M., 2004 WL 438326, at *8. “Thus, unless
a parent asserts that [DCS'] efforts were not reasonable, [DCS] is not required to present additional evidence
regarding its remedial efforts.” In re C.M.M., 2004 WL 438326, at *8. If a parent disputes the
reasonableness of DCS' efforts, DCS may be required to present additional proof regarding its efforts. Id.


         Failure to comply with this statutory requirement is not fatal as long as DCS presents sufficient,
specific evidence to establish the reasonableness of its efforts. Id.; see also In re R.L.F., 278 S.W.3d 305,
316 (Tenn. Ct. App. 2008) (proceeding with review to determine the reasonableness of DCS' efforts despite
the finding that DCS did not file the statutorily required affidavit). In this case, the record does not contain
affidavits of reasonable efforts for the two oldest children. The record does contain an affidavit of
reasonable efforts for the youngest child; however, it is unclear whether this affidavit was ratified by the
juvenile court. Therefore, in an abundance of caution, we will review the entire record to determine if DCS
presented sufficient evidence to establish the reasonableness of its efforts.

                                             -21-
                  7. The closeness of the fit between the conditions that led to the
                  removal of the children, the requirements of the permanency
                  plan, and [DCS'] efforts.

In re Giorgianna H., 205 S.W.3d 508, 519 (Tenn. Ct. App. 2006).

        “The success of a parent's remedial efforts generally depends on [DCS'] assistance and
support.” In re Giorgianna H., 205 S.W.3d at 518. “Accordingly, the [DCS] employees
have an affirmative duty to utilize their education and training to assist parents in a
reasonable way to address the conditions that led to the child's removal . . . .” In re R.L.F.,
278 S.W.3d at 316. The duty to exert reasonable efforts exists whether the parent asks for
assistance or not. Id. The efforts made need not be “herculean,” but DCS must do more than
simply provide the parents with a list of services. In re Giorgianna H., 205 S.W.3d at 518
(citing In re C.M.M., 2004 WL 438326, at *7). However, the duty to make reasonable
efforts is not a one-way street. Parents share the responsibility of addressing the conditions
as well. “Thus, parents desiring the return of their children must also make reasonable and
appropriate efforts to rehabilitate themselves and to remedy the conditions that required
[DCS] to remove their children from their custody.” In re Giorgianna H., 205 S.W.3d. at
519.

       In this case, the trial court found that DCS had “made reasonable efforts above and
beyond the call in providing services for this family.” Having reviewed the record we agree
that DCS carried its burden under the circumstances. In the four months following removal
of the two oldest children, Ms. Shepard testified that she scheduled mental health and
marriage counseling28 ; gave the parents information necessary to acquire a land line
telephone and mailed in the application for them; referred them to parenting classes; provided
transportation; offered to pay rent on a suitable home and visited a prospective residence to
determine its suitability; purchased heaters for the home; encouraged Father to get a job and
referred him to Vocational Rehabilitation; and set up Options to provide in-home services.
The parties also underwent psychological evaluations in January 2009. In March 2008,
Options began conducting therapeutic visitations and working with Mother and Father on
parenting skills, homemaking, personal hygiene, and budgeting skills. These services were
aimed towards teaching the parents the skills necessary to safely reunite them with their
children. Options continued to provide services in the four months following the birth of the
youngest child. Later, Compass Care replaced Options and provided services through the
termination hearing. Responding to questions from the court, Ms. Shepard averred that DCS
had used all available resources to assist the family.



       28
            Mother testified that she went to marriage counseling “once or twice.”

                                                    -22-
        While there were some delays and disruptions with in-home services provided by DCS
(i.e., Options did not begin working with the family until March 2008, and there was a
temporary disruption in the summer of 2008 due to lack of state funding), we cannot say that
these issues negate the otherwise significant efforts of DCS to reunite this family. Before
Options entered the picture, DCS provided the assistance listed above geared towards
meeting Mother and Father’s housing, employment, and mental health needs. Furthermore,
DCS can only provide the resources that it has available to it, and a temporary disruption of
a particular service does not invalidate all of DCS’ efforts.

        Mother essentially objects to the quality of these efforts. Mother finds fault with the
fact that she received “hands-on” parenting training without the children present. Mother
also argues that it was difficult to demonstrate the parenting skills she had learned because
her only contact with the children took place in a small room at DCS while DCS employees
and contract providers monitored her parenting. Mother argues that these circumstances
prevented her from learning and applying the parenting skills that she had been taught.
While we understand Mother’s argument, we do not agree that these circumstances negate
the reasonable efforts of DCS. The testimony of Ms. Webb indicates that she was aware of
Mother’s limitations and, after seeking the advice of other social workers, tailored the
parenting classes to accommodate Mother’s learning style. Furthermore, the decision to hold
visitations at DCS, the park, or McDonald’s, rather than Mother’s home, which decision was
reached after consultation with the guardian ad litem, was based on legitimate concerns. For
some time following removal of the children, Mother did not have a suitable home in which
to conduct visitations. Once she had acquired a suitable home, Ms. Shepard and the guardian
ad litem believed that holding visitations in a place the children were familiar with was a
preferable environment to Mother’s home where the children had never been. Mother’s
objections as to how assistance was provided does not negate the reasonable efforts made
under the circumstances by DCS.

       Father argues that he received inadequate services and did not receive any services
following the issuance of the no contact order. We find this argument untenable. Father
received the assistance noted above geared towards helping him find a job, providing suitable
housing for his family, and learning necessary parenting skills. While DCS concedes that
services stopped following the no contact order in August 2008, this was some ten months
after the oldest children’s removal. Prior to that time, DCS had provided significant
assistance. Furthermore, the record is full of instances of Father not following through with
DCS’ suggestions or offers of assistance. Reunification “is a two-way street, and neither law
nor policy requires [DCS] to accomplish reunification on its own without the assistance of
the parents.” In re Tiffany B., 228 S.W.3d 148, 159 (Tenn. Ct. App. 2007) (citations
omitted). “Parents share the responsibility for addressing the conditions that led to the
removal of their children from their custody.” Id. “They must also make reasonable efforts

                                             -23-
to rehabilitate themselves once services have been made available to them.” Id. It is the
opinion of this Court that Father failed to make reasonable efforts of his own which would
allow the return of his children and that DCS did all that was required under the
circumstances.

                                             VI. Best Interests

       Before a court in this State can terminate a biological parent’s parental rights, it must
find that doing so is in the best interest of the child. See Tenn. Code Ann. § 36-1-113(c)(2).
Tennessee Code Annotated § 36-1-113(i) provides a list of factors the trial court is to
consider when determining if termination is in the child’s best interest.29 The trial court is

       29
            Tenn. Code Ann. § 36-1-113(i) provides:

                  In determining whether termination of parental or guardianship rights is in
                  the best interest of the child pursuant to this part, the court shall consider,
                  but is not limited to, the following:

                  (1) Whether the parent or guardian has made such an adjustment of
                  circumstance, conduct, or conditions as to make it safe and in the child's
                  best interest to be in the home of the parent or guardian;

                  (2) Whether the parent or guardian has failed to effect a lasting adjustment
                  after reasonable efforts by available social services agencies for such
                  duration of time that lasting adjustment does not reasonably appear
                  possible;

                  (3) Whether the parent or guardian has maintained regular visitation or
                  other contact with the child;

                  (4) Whether a meaningful relationship has otherwise been established
                  between the parent or guardian and the child;

                  (5) The effect a change of caretakers and physical environment is likely to
                  have on the child's emotional, psychological and medical condition;

                  (6) Whether the parent or guardian, or other person residing with the parent
                  or guardian, has shown brutality, physical, sexual, emotional or
                  psychological abuse, or neglect toward the child, or another child or adult
                  in the family or household;

                  (7) Whether the physical environment of the parent's or guardian's home is
                  healthy and safe, whether there is criminal activity in the home, or whether
                  there is such use of alcohol or controlled substances as may render the
                                                                                                    (continued...)

                                                       -24-
not limited to these factors. Tenn. Code Ann. § 36-1-113(i). Moreover, the best interests of
a child must be determined from the child’s perspective and not the parents. White v.
Moody, 171 S.W.3d 187, 194 (Tenn. Ct. App. 2004) (citations omitted).

        The juvenile court found that termination of both Father’s and Mother’s parental
rights was in the best interests of the children. In its termination order, the court specifically
noted Father’s non-payment of child support and lack of adjustment in circumstances despite
the reasonable efforts of DCS as factors weighing in favor of termination 30 Regarding
Mother, the court considered her lack of adjustment in circumstances despite the reasonable
efforts of DCS, as well as her inability to safely nurture and care for the children due to her
limited cognitive ability.31 The guardian ad litem focused her closing argument exclusively
on the best interests of the children and recommended termination. From the comments
made from the bench, it is also clear that the court considered the parent’s history of
environmental neglect, Father’s arrest for possession of marijuana, and the children’s stable
placement with foster parents who hope to adopt them as important factors weighing in favor
of termination. We have reviewed the record and conclude that clear and convincing
evidence was present to support the trial court’s findings. Accordingly, we affirm the trial
court’s finding that termination of Mother’s and Father’s parental rights is in the best interest
of the children.

                                             VII. Conclusion

       For the foregoing reasons, we affirm the trial court’s termination of both Mother’s and
Father’s parental rights. Costs of this appeal are taxed one-half to Mother and one-half to


       29
            (...continued)
                   parent or guardian consistently unable to care for the child in a safe and
                   stable manner;

                  (8) Whether the parent's or guardian's mental and/or emotional status would
                  be detrimental to the child or prevent the parent or guardian from
                  effectively providing safe and stable care and supervision for the child; or

                  (9) Whether the parent or guardian has paid child support consistent with
                  the child support guidelines promulgated by the department pursuant to §
                  36-5-101.



       30
            See Tenn. Code Ann. § 36-1-113(i)(1), (2), and (9).
       31
            See Tenn. Code Ann. § 36-1-113(i)(1), (2), and (8).

                                                     -25-
Father, for which execution may issue if necessary.




                                         ____________________________
                                         J. STEVEN STAFFORD, JUDGE




                                           -26-